Citation Nr: 1226493	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-15 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and a lumbar spine disorder.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish that the Veteran's hypertension had its onset in service or within one year of service, or is etiologically related to the Veteran's active service.  

2.  The competent and credible evidence of record fails to establish that the Veteran's lumbar spine disorder had its onset in service or arthritis within one year of service, or is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A lumbar spine disorder was not incurred in or aggravated by active duty service, nor may arthritis of the spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  No other evidence was identified in connection with these claims.  In so finding, the Board notes that the Veteran indicated that he was treated at the VA Medical Center, New Orleans, for his lumbar spine disorder in the early 1970's.  A search was made for VA outpatient treatment records for the Veteran from 1969 to 1979.  A response was received from the VA Southeast Louisiana Veterans Health Care System, indicating, in pertinent part, that the Veteran did not have records at the facility for the requested dates.  

The Veteran also indicated that he was diagnosed with hypertension within five months of his service discharge in 1970 during an employment physical provided by Shell Oil.  VA attempted to obtain those records, to no avail.  Shell Oil notified VA of the appropriate source to locate any medical reports that may relate to the Veteran, but indicated that the Veteran must obtain those records.  A September 2008 Report of Contact in the claims folder indicates that VA informed the Veteran of the response from Shell Oil and additionally, attempted to obtain the records from that source, to no avail.  The Veteran was also given an opportunity to obtain those records and submit them to VA.  

Further, the Veteran indicated that he was treated by a private clinic (Ochsner Clinic) in the 1970's for his lumbar spine disorder.  The clinic was contacted, but indicated to VA that no records of the Veteran's treatment were located for that time frame.  They subsequently submitted one record from January 1990 for treatment of the Veteran's back complaints.  

Finally, during the Veteran's March 2012 Travel Board hearing, the Veteran indicated that he was provided treatment for his back from a chiropractor.  He did not indicate the location of the chiropractor or the time frame wherein he received treatment.  However, he was given an opportunity by the VLJ to obtain those records and the record was held open in that regard.  No records were received by the Board for his lumbar spine disorder or for his hypertension.  

The duty to assist is a two way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that VA has met its obligation to assist in the procurement of private medical evidence pertinent to his claim.  He was advised by both the RO and the VLJ of the value in submitting private medical records and given the opportunity and means to do so.  The duty to assist the Veteran in obtaining medical records has therefore been fulfilled.  

The Board acknowledges that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in an April 2011 VA examination, the results of which have been included in the claims file for review.  The examination involved review of the claims file, thorough examination of the Veteran, and an opinion regarding the Veteran's lumbar spine, supported by sufficient rationale.  The Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As to the claims for service connection for hypertension, the Board acknowledges that a VA medical examination was not provided with respect to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

Here, a VA examination is not needed to address the Veteran's hypertension claim.  The Veteran's service treatment records do not reflect complaints, treatment, or diagnoses of hypertension.  Further, there is no evidence of this condition until many years post-service.  There is also no competent or credible lay or medical evidence linking the Veteran's hypertension with his active service.  Further, as will be discussed below, the Veteran lacks the competency to render a diagnosis of hypertension; and his assertions of hypertension within the presumptive period are deemed incredible as well.

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2012 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, he provided the Veteran the opportunity to obtain additionally medical evidence in support of his claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran asserts that service connection is warranted for hypertension and a lumbar spine disorder based upon service incurrence.  He maintains that he injured his back in service, was hospitalized and casted shortly thereafter, and has had back difficulties since that time.  He states that he was diagnosed with hypertension five months after his discharge from service during an employment physical.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Service treatment records show that in September 1967, the Veteran experienced sharp low back pain of sudden onset while changing a tire.  He had no previous problems with his back.  Physical examination revealed tenderness to palpation of the left paravertebral musculature.  There was decreased range of motion in all directions and loss of normal lumbar lordosis.  He was hospitalized and placed on bed rest and a bed board.  He was prescribed heat, Robaxin, and Darvocet.  He improved gradually with about complete return of function by the 5th hospital day.  The diagnosis was lumbosacral strain.  He was returned to his unit on a temporary physical profile of one month.  The profile indicated no prolonged handling of heavy materials, no overhead work, no pull-ups or push-ups, and no driving.  One month later, he was seen and was noted to have no further back problems.  He was returned to full duty.  

Separation examination of June 1969 showed clinical evaluation of the spine to be normal.  His blood pressure was 128/84.  A Report of Medical History taken in connection with his separation examination indicated the Veteran reported "yes" when asked have you ever had or have you now back trouble of any kind.  The physician's summary indicated minor back trouble.  A statement of medical condition indicating that he underwent his separation examination more than three working days prior to his separation from service, related there had been no change in his medical condition.   

A medical record from Ochsner Clinic dated January 1990 was obtained and associated with the claims folder.  This medical record indicated that the Veteran was seen for sudden low back pain of one day duration.  There was no sciatic pain.  The report related that he had some back pain in the past and had occasional pain down the back of both legs.  At the time of the examination, he presented using crutches as he was unable to lift his legs.  There was numbness in the left leg.  It was related that the pain presented 2 1/2 hours after playing golf.  The assessment was low back strain.  He was prescribed bed rest, heating pads, Naprosyn and Flexeril.  He was told to return to the clinic for follow-up the next week.  

VA outpatient treatment records from June 2004 to December 2005 are of record and associated with the claims folder.  These records relate mostly to blood pressure checks and indications in the record that he gave a history in August 2004 of chronic low back pain, no complaints.  In January 2005, he stated that he hurt his back in Vietnam and had chronic pain thereafter.  

During a RO hearing in September 2006 for a claim related to PTSD, he testified that when he separated from the service, in November 1969, during a physical examination for employment at Shell Oil, he was diagnosed with hypertension.  He also related at that hearing that he had "messed up" his back in service, but that his employment at Shell Oil was in operations, nothing strenuous, so it did not affect his job.  

A June 2009 statement in support of the Veteran's claim was received from a comrade who served in Vietnam with the Veteran.  He related, in pertinent part, that they were assigned to duty laying very heavy metal and the Veteran hurt his back at the time.  He also stated that it was his understanding that after discharge, the Veteran had surgery and was in a body cast for some length of time.  The Veteran sent a letter to VA in June 2010 clarifying his comrade's statement, indicating that he was treated by VA for his back problems with a full body cast and later, a metal brace, but he did not undergo surgery with regard to this treatment.  

The Veteran underwent a VA examination in April 2011.  The examiner reviewed the claims folder and also indicated that he was told by the Veteran that he was treated by VA from 1972 to 1975 for a low back condition, but that those records were not associated with the claims folder.  It was noted on examination that his range of motion of the lumbar spine was reduced, but that this should be considered normal due to his age.  X-ray findings showed some degenerative changes of the lumbar spine and the lower thoracic region.  Some mild degenerative changes over the right hip were observed.  There was also some underlying rightward curvature of the thoracic region.  The diagnoses were degenerative disc disease and degenerative joint disease, upper, mild, lower lumbar and lower thoracic spines and right hip.  The examiner opined that the Veteran's spinal disability was not related to his military service.  He stated that the Veteran's military service lumbar problems were minimal and that he was returned to regular duty, and he saw no one per his medical records until 1990, after complaining of pain after playing golf.  Further, the x-rays showed diffuse moderate changes, typical of his age, rather than severe localized changes that would be seen from a back injury of 1967, and the changes were reflective of age as they were also seen on x-ray in his right hip.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in March 2012.  He testified that he was unaware of his current lumbar spine diagnosis, but he was aware that he had a lumbar disability for over 40 years and was treated by VA in the early 1970's for this injury via a body cast and thereafter, a metal brace.  He stated that he was aware that his service records indicated that he was returned to regular duty, but he no longer performed strenuous work and after returning stateside, he served in security.  As for his hypertension, he stated that he was diagnosed with hypertension five months after his service discharge during an employment physical but the records did not show until 2000.  

At the outset, the Board emphasizes that there were no findings treatment, or diagnoses of hypertension in service.  There is also no evidence of record that hypertension or degenerative joint disease (arthritis) of the lumbar spine was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that hypertension was shown/diagnosed during the Veteran's active service nor hypertension or arthritis of the lumbar spine was shown within the presumptive period for service connection.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's hypertension is causally related to active service.  

Specifically, other than the Veteran's testimony of such, the competent and credible evidence is against the finding that the Veteran's hypertension is related to service.  The Veteran testified at his RO hearing for PTSD in September 2006, his March 2012 Travel Board hearing and statements throughout the record that he was diagnosed with hypertension within five months of his service discharge at an employment physical for Shell Oil.  However, as discussed, the medical evidence associated with the claims folder does not show evidence of hypertension prior to 2004.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board observes that the Veteran is not competent to state that he has had hypertension since five months after active service.  It is true that he is competent to identify some types of symptoms such as headache or other symptoms that could be ascribed to hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board finds that hypertension is not the type of physical malady that a layman may identify through any observable symptoms, if extent.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, with respect to credibility, the Veteran's reported history of continued symptoms since five months of discharge from service is inconsistent with the other evidence of record.  Although the Veteran stated that he was diagnosed within five months of service discharge, there is nothing in the record to provide evidence of such.  His VA records associated with the claims folder are no earlier than 2004, which are 35 years after service discharge.  A request was made for VA records from 1969 to 1979 for VA records, but VA indicated that there were no records from that time period for the Veteran.  He stated that he was treated by VA prior to Hurricane Katrina for hypertension, but that time period is many years after his service discharge.  He also testified at his RO hearing in 2006 that the physician who performed the employment physical for Shell and diagnosed him with hypertension, gave him medication to lower his blood pressure.  Unfortunately, the Veteran has never presented evidence of that diagnosis of hypertension five months after discharge, nor evidence, other than his own assertions, that he was treated for hypertension at that time or for many years thereafter.  The fact remains that there is an approximately 35 year period between the first documented treatment for hypertension and the Veteran's service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Based on these findings, the Veteran does not warrant service connection for hypertension.  

As for his claim for a lumbar spine disorder, this claim must also fail.  It is true that the Veteran sprained his low back in service, reportedly changing a tire.  He was hospitalized for five days, and released.  Thereafter, he was placed on a temporary physical profile for one month, and was thereafter, returned to full duty.  It was documented in his records that he had minor back trouble on A Report of Medical History for separation from service.  However, clinical findings of his spine on separation examination proved normal.  After service, the first evidence of record of back trouble of any sort occurred in 1990, nearly 21 years after service discharge.  A lumbar sprain was diagnosed at that time, related to sudden back pain after golfing.  Other than the Veteran's assertion that he was treated in the early 1970's by VA via casting for his lumbar spine, there is no other medical evidence of record other than that which shows his one occasion of back sprain, two years prior to service discharge, has continued to this date.  His comrade from service, submitted an affidavit indicating he was aware of the Veteran's low back injury in service.  The Board does not dispute that this injury and treatment occurred as it is evidenced by the Veteran's service treatment records.  What is not substantiated by the record, is that there is continuity of symptomatology as the inservice lumbar strain has not been shown to have been chronic in nature.  See 38 C.F.R. § 3.303(b).  

Although the Veteran has alleged that he was treated for his low back by VA via casting in the 1970's, there is no medical evidence of record of such treatment.  Medical records were requested from VA for those records, and it was noted that there were no VA records from 1969 to 1979 of treatment received by the Veteran.  Even if true, the first evidence of lumbar spine strain is in 1990, which would still be nearly 20 years from the Veteran's alleged treatment after service and is at least 21 years from service discharge.  

However, this does not preclude a finding of service connection as lay findings may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  None of the following is found in this case.  The Veteran is competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his lumbar spine strain.  See Jandreau v. Nicholson.  Because lumbar spine sprain and/or degenerative joint disease is are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  For example, the Veteran has indicated that his lumbar spine disorder had its onset in service.  The medical evidence at that time, however, does not indicate anything more than an acute and transitory condition which appears to have resolved without residuals.  The examiner indicated minor back problem at separation.  

Of more import, however, is the April 2011 VA examination wherein the examiner indicated that the Veteran does now have degenerative disc disease and degenerative joint disease of the lumbar spine.  However, he does not attribute this condition to the Veteran's one complaint in service.  The examiner specifically opined that the Veteran's present condition is attributable to his age, as it is evident that he not only has degenerative joint disease of the lumbar spine, he has degenerative joint disease of the thoracic spine and of the right hip, which the examiner stated is shown diffusely when it is attributable to age, as in this case, and here is no evidence of severe localized changes, which are attributable to an injury.  Therefore, the Veteran's statements regarding the claimed etiology of his lumbar spine are found to lack competency.

Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service also lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine disorder to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  Specifically, as previously stated, the VA examiner in April 2011 attributes the lumbar spine disorder to age.  There is no medical evidence of record, and the Veteran has not indicated that any physician has associated, his lumbar spine disorder to his active service.   

Indeed, the Board is left to wonder why the Veteran would wait over 40 years to file a claim for these disorders, if, as he argues, he has been experiencing chronic symptoms of hypertension and his lumbar spine, since service.  This too bears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Coupled with his personal testimony, which is found to be vague and somewhat evasive, the Board assigns little probative value to the Veteran's purported lumbar spine disorder and his hypertension since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Thus, as a nexus between the Veteran's claimed hypertension and lumbar spine disorder and his active service have not been established, either through medical evidence or the Veteran's own statements, the claims fail on that basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension and lumbar spine disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for lumbar spine disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


